Citation Nr: 9929487	
Decision Date: 10/14/99    Archive Date: 10/21/99

DOCKET NO.  98-08 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, Jane Oertle and [redacted]


ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1977 to 
September 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied service connection for PTSD.


FINDING OF FACT

There is no credible supporting evidence that the veteran 
experienced an in-service stressor which has been linked to 
the development of PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1131, 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 
3.304(f) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  General laws and Regulations

The Board finds that the veteran's claim for service 
connection for PTSD is well grounded within the meaning of 38 
U.S.C.A. § 5107(a).  That is, the veteran is found to have 
presented a claim which is not inherently implausible.  
Furthermore, upon examination of the record, the Board is 
satisfied that all relevant facts have been properly 
developed in regard to his claim and that no further 
assistance to the veteran is required to comply with the duty 
to assist, as mandated by 38 U.S.C.A. § 5107(a).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303(a).  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptoms after 
service is required for service connection. 38 C.F.R. § 
3.303(b) (1998).

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the specific 
claimed inservice stressor.  Cohen v. Brown, 10 Vet. App. 
128, 138 (1997); 38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records.  If the 
VA determines that the veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then the 
veteran's lay testimony or statement is accepted as 
conclusive evidence of the stressors occurrence and no 
further development or corroborative evidence is required, 
providing that such testimony is found to be "satisfactory," 
i.e., credible, and "consistent with the circumstances, 
conditions, or hardships of service."  See 38 U.S.C.A. § 
1154(b) (West 1991); 38 C.F.R. 3.304(f).; Zarycki v. Brown, 6 
Vet. App. 91, 98 (1993).  If, however, the VA determines 
either that the veteran did not engage in combat with the 
enemy or that the veteran did engage in combat, but that the 
alleged stressor is not combat related, the veteran's lay 
testimony, by itself, is not sufficient to establish the 
occurrence of the alleged stressor. Instead, the record must 
contain service records or other evidence which corroborate 
the veteran's testimony or statements.  See Cohen, 10 Vet. 
App. at 147; Zarycki, 6 Vet. App. at 98.


II.  Factual Background

The veteran contends that he has PTSD as a result of a sexual 
assault by a superior officer (F.S.) while stationed at Fort 
Campbell, Kentucky during service in either late 1978 or 
early 1979.

Service medical records are negative for any subjective 
complaints or objective findings relating to PTSD or a sexual 
assault.  Indeed, during a July 1980 examination for 
separation from service, the veteran was found to have been 
psychiatrically normal.  Moreover, on a July 1980 Report of 
Medical History, the veteran denied having any depression, 
excessive worry, frequent trouble sleeping, and/or nervous 
trouble of any sort.  A sexual assault was not reported.  
Military personnel records confirm that the veteran was 
assigned to Headquarters and Headquarters Company, 229th 
Aviation Battalion, at Fort Campbell, Kentucky from February 
1, 1978 to March 9, 1979, and that he was reassigned to 
Germany from April 1979 to July 1980.  

A February 1979 enlisted evaluation report, conducted 
immediately prior to the veteran's reassignment to Germany, 
reflects that the veteran was either "superior to most" or 
"ranks with the very best" in all areas evaluated.  It was 
noted that the veteran had adjusted well to the job demands 
of the United States Army and that his devotion to duty and 
efforts were in the highest tradition of the military 
service.  The veteran was found to have been efficient, 
dedicated, and he enthusiastically demonstrated a desire for 
self-improvement.  It was noted that he had consistently 
sought responsibility.

VA outpatient and hospitalization reports, dating from 1987 
to 1997, reflect that the vetera had been diagnosed as having 
acquired immune deficiency syndrome (AIDS) and that he had 
received treatment for problems associated with substance 
abuse and for health and sexual trauma.  However, these 
records do not reflect a diagnosis of PTSD.  In this regard, 
an October 1996 VA PTSD examination reflects that the 
examiner had reviewed the entire claims file prior to the 
examination.  During the examination, the veteran reported 
that he was an alcoholic and was afraid of people as a result 
of having been sexually assaulted during service.  A 
diagnosis of organic personality change secondary to acquired 
immune deficiency disorder (AIDS) was entered.  The examiner 
noted that the veteran was not a reliable historian, and he 
concluded that a diagnosis of PTSD could not be justified. 

Medical reports, submitted by the Laureate Medical Facility, 
dating from September 1996 to October 1997, pertinently 
reflect that, in September 1996, the veteran reported having 
been involved in a prior motor vehicle accident, which 
resulted in shock and trauma.  It was noted that the veteran 
had been drinking and overusing valium and "Tylox."  The 
examiner reported that the veteran had been previously 
diagnosed as having PTSD as a result of being raped during 
service.  The assessment at that time was bipolar disorder 
versus AIDS and dementia versus depression secondary to AIDS.  
In October 1996, the veteran reported that he had developed 
alcoholism as a result of having been raped by an officer 
during service in the United States Army.  The veteran did 
not report having any flashbacks or nightmares.  The 
assessment of the examiner was bipolar disorder.  When seen 
in September 1997, the veteran related that he had 
manic/depressive mood swings as a result of being raped by a 
superior officer at the age of 18 while stationed at Fort 
Campbell.  A diagnosis of PTSD was not entered. 

During a May 1998 hearing at the RO in Muskogee, Oklahoma, 
the veteran testified that he had PTSD as a result of a 
sexual assault by a superior officer during service while 
stationed at Fort Campbell, Kentucky in either late 1978 or 
early 1979.  The veteran maintained that he had been caught 
in sexual relations with the officer at his home by the 
officer's former lover.  As a result, a criminal 
investigation was begun by the Army Central Intelligence 
Division.  The veteran contends that he did not seek any 
treatment after the alleged assault and that he refused to 
take a polygraph test.  He reported that he did not tell 
anyone about the alleged assault, other than a fellow 
serviceman whom he could not locate, and that after he had 
reported the incident to his friend, he was reassigned to 
Germany.  The veteran related that after service, he sought 
both VA and private treatment for a variety of health related 
problems.  Jane Oertle, Sexual Trauma Counselor at the VA 
Medical Center, Muskogee, Oklahoma, testified that she had 
known the veteran since the 1980's.  Ms Oertle felt that the 
veteran's substance abuse had developed as a result of a rape 
during service, which was also complicated by his diagnosis 
of human immunodeficiency virus.  Ms. Oertle stated that she 
felt that the veteran definitely had PTSD as a result of the 
alleged sexual assault.  The veteran's friend,  
[redacted], testified that he had know the veteran for 
approximately thirty years and that the veteran had told him 
that he had been sexually assaulted during service.  

Newsarticles and reports, submitted by the veteran and 
received by the RO in May 1998, contain general information 
regarding rapes among males during service but did not 
specifically relate to the veteran. 

A June 1998 medical report, submitted by Fay R. Mott, M.D., 
reflects that the veteran reported having been raped as a 
"late adolescent," which had led to serious psychological 
decompensation and adaptation failure.  Diagnoses of chronic 
dysthymia, PTSD, and bipolar disorder were entered.  '

In August 1998, the United States Army Criminal Investigation 
Command reported that there was no record of the alleged 
sexual assault described by the veteran.

III.  Analysis

Based on the aforementioned evidence, the Board finds that 
the veteran's claimed in-service stressor of a sexual assault 
is not corroborated by any credible supporting evidence of 
record.  While the veteran and his counselor, Ms. Oertle, 
testified during a May 1998 RO hearing that he had PTSD as a 
result of a rape during service, the foundation for the 
conclusion that the appellant was raped is not supported by 
any credible evidence of record.  In this regard, the Board 
observes that the service medical records are entirely 
negative of any history relating to an alleged sexual assault 
or for any psychological disorder, to include PTSD.  In 
addition, service personnel records reflect that prior to the 
veteran's reassignment to Germany in 1979, it was reported  
that he was adjusting well to the demands of the Army and 
that he had received high performance marks.  Furthermore, an 
August 1998 report from the United States Army Criminal 
Investigation Command reflects that there was no record of an 
alleged assault involving the veteran.  While a June 1998 
medical report submitted by Fay R. Mott, M.D., reflects a 
diagnosis of PTSD, it was not specifically related to the 
alleged in-service rape but to a rape during the veteran's 
"late adolescence."  In any event, the Board notes that it 
is not bound to accept the opinions of physicians or 
psychologists whose diagnosis of PTSD were based on an 
unverified history of stressful incidents as related by the 
appellant.  "Just because a physician or health care 
professional accepted appellant's description of his 
(service) experiences as credible, and diagnosed the 
appellant as suffering from PTSD, does not mean the BVA is 
required to grant service connection for PTSD."  Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  The Court has held 
that an examination based on a questionable history is 
inadequate for rating purposes.  West v. Brown, 7 Vet. 
App. 70, 78 (1994).  As the veteran's claimed stressors are 
not substantiated or verified by the objective evidence of 
records, and there is no credible supporting evidence of the 
occurrence of such stressors, service connection for PTSD is 
not warranted.  38 C.F.R. § 3.304(f). 

The Board has also reviewed this claim in view of the recent 
holding in Patton v. West, 12 Vet. App. 272-286 (1999).  In 
that regard, the Board observes that the RO in Muskogee, 
Oklahoma has assisted the veteran by gathering evidence which 
might corroborate his alleged in-service rape.  In this 
regard, the Board observes that the RO has secured military 
service and personnel records, has contacted the United 
States Army Criminal Investigation Command, and has asked the 
veteran to provide corroborating lay statements in order to 
assist the veteran in substantiating his claim.  The veteran 
has been unable to locate any serviceman to whom he divulged 
information concerning the alleged assault.  In making their 
determination, the Board has carefully evaluated all the 
evidence of record, to include behavioral changes that might 
have been reflected by the military personnel records.  As 
such, the development required in accordance with Patton has 
been met in this case and further development is not 
necessary.  

While the Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
issue of entitlement to service connection for PTSD, the 
record does not demonstrate an approximate balance of 
positive and negative evidence as to warrant the resolution 
of this matter on that basis.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (1998).  Clearly, 
the preponderance of the evidence is against the claim.  
Thus, the Board concludes that the veteran's claim for 
service connection for PTSD is denied.


ORDER

Service connection for PTSD is denied.



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

